Ray, J.
Mizabeth JD. High, as widow of Charles High, deceased, brought her action for partition of certain lands of which her husband died seized. To this action, she made the other heirs of the decedent parties, and also one John Purdue, against whom, however, she stated no cause of action, and subsequently discovering this omission, and perhaps regarding it as somewhat material, she dismissed as to him. Thereupon, Benjamin F. Gregory filed a petition to be allowed to make himself a party defendant to the proceeding, on the ground that he was a creditor of the decedent’s estate. This the court permitted. Of course this ruling was erroneous, as any decree of partition between the widow and heirs could not conclude the rights of creditors against the estate of the decedent, nor could creditors prove their claims in such a proceeding, to which the *528administrator was not a party. As the court, on the trial, disregarded the claim set up by Gregory, no harm resulted from the error, and the judgment will be affirmed, with costs.
B. F. Gregory and J. Harper, for appellant.
J. II. jBrown, for appellees.
The judgment is affirmed, with costs.
' Gregory, C. J., being related to one of the parties, was absent.